Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 8/13/2021 has been received and claims 1-26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) in view of Nettesheim (20140102639) or Frost (8268257).
As to Claim 16, Behle (‘909) discloses an apparatus for plasma treatment of containers (see Figures 1-4) comprising: 
at least one plasma station (1) arranged on a plasma wheel (90), each of the at least one plasma station (1) including at least one plasma chamber (15; 17) configured to receive a container (12; 14; 25; 27) with a container interior (22; 24), each of the at least one plasma chamber (15; 17) configured to be at least partially evacuated via at least one vacuum line (i.e. one of 41, 43, 45; 35, 37, 39 in communication with 63/65 – see p. 8 [0111]), 
wherein the at least one plasma station (1) is configured to provide an internal coating the container interior (22; 24) of the at least one container (25, 27; 12, 14) by means of a plasma treatment (see p. 5 [0081]-[0082]) when the container (25, 27; 12, 14) is positioned inside the at least partially evacuated plasma chamber (1); 
the at least one plasma station (1) having a first ventilation line (i.e. one of 41, 43, 45; 46; 35, 37, 39; 55, 57) for at least partially ventilating both the at least one plasma chamber (15; 17) (via 41, 43, 45; 46) and the container interior (22; 24) of the at least one container (25; 27; 12; 14) (via 35, 37, 39; 55, 57) (see p. 6 [0091]-[0093]) after the plasma treatment, 
wherein the first ventilation line (55; 57; 46) provides the container interior (22; 24) of the at least one container (25; 27; 12; 14) with a sterilization medium in the form of gas, vapour or mist (see p. 5 [0082] – line 8, p. 6 [0090] – lines 1-3 and [0094]), and wherein the first ventilation line (55; 57) is connected (via 60) to a supply unit for the sterilization medium in the form of gas, vapour or mist (see p. 5 [0082] – line 8, p. 6 [0090] – lines 1-3 and [0094]).
Behle (‘909) does not appear to specifically teach that the at least one plasma station includes at least one process gas line configured to provide a process gas to the container interior, or that the first ventilation line is attached to the at least one plasma station.
It was known in the art before the effective filing date of the claimed invention to provide at least one process gas line and a first ventilation line that is attached to at least one plasma station in an apparatus for plasma treatment. Nettesheim (‘639) discloses an apparatus (1) for plasma treatment of containers (see Figures 1-2) comprising: 
at least one plasma station (1) including at least one plasma chamber (20) configured to receive a container (50) with a container interior (i.e. within 50 where 51 is located), the at least one plasma chamber (50) configured to be at least partially evacuated (via 60), 
wherein the at least one plasma station (1) includes at least one process gas line (13) configured to provide (via 14) a process gas (P, P2) to the container interior of the container (50) (see Figure 1) , the at least one plasma station (1) configured to perform a plasma treatment when the container (25, 27; 12, 14) is positioned inside the at least partially evacuated plasma chamber (20) (see entire document, particularly p. 1 [0002], pp. 1-2 [0018]-[0022], p. 2 [0031]-[0035]); 
a first ventilation line (40) attached to the at least one plasma station (1) (see Figure 1) and configured to at least partially ventilating both the at least one plasma chamber (20) (via 52) and the container interior (i.e. within 50) of the container (50) (via 41, 14) and capable to do the same after the plasma treatment (see Figure 1), 
wherein the first ventilation line (40) provides the container interior (i.e. within 50) of the container (50) with a sterilization medium (M) in the form of gas, vapour or mist (see entire document, particularly p. 3 [0047] - lines 5-9), and wherein the first ventilation line (40) is connected to a supply for the sterilization medium (M) in the form of gas, vapour or mist (see Figure 1),
in order to provide plasma treatment of hollow articles/bodies (see entire document, particularly p. 1 [0002], pp. 1-2 [0018]-[0022], p. 2 [0031]-[0035]).
 Frost (‘257) also discloses an apparatus (1) for plasma treatment of containers (2) (see Figures 1-4) comprising: 
at least one plasma station (1) arranged on a plasma wheel (3), each of the at least one plasma station (1) including at least one plasma chamber (4, 5, 6) configured to receive a container (2) with a container interior (i.e. within 2), each of the at least one plasma chamber (4, 5, 6) configured to be at least partially evacuated (via 35, 39), 
wherein the at least one plasma station (1) includes at least one process gas line (48) configured to provide a process gas to the container interior of the container (2) (see Figures 1 and 3); 
a first ventilation line (47) attached to the at least one plasma station (1) (see Figures 1 and 3), 
wherein the first ventilation line (47) provides the container interior (i.e. within 2) of the container (2) with a sterilization medium in the form of gas, vapour or mist (via 46 - see col. 10 lines 12-16), and wherein the first ventilation line (47) is connected to a supply (49) for the sterilization medium in the form of gas, vapour or mist (via 46 - see Figures 1 and 3),
in order to introduce the sterilization medium into the container (see Figure 3).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least one process gas line and a first ventilation line that is attached to at least one plasma station in the apparatus of Behle in order to provide plasma treatment and to introduce the sterilization medium into the container as shown by Nettesheim or Frost.
As to Claim 18, Behle (‘909) discloses that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a second ventilation line (55) opening in a fluid-tight manner into a central process gas line (i.e. gas line where 60 is located) and fluid flow therethrough is controlled and/or regulated via a second valve device (60) (see Figures 1A-1B).
As to Claim 21, Behle (‘909) discloses that the apparatus further comprises a suction line (43; 45) opening into the at least one plasma chamber (1) for evacuation by suction of the sterilization medium (see Figure 1A-1B).
As to Claim 22, Behle (‘909) discloses that the apparatus further comprises an outlet wheel (93) for transferring each container (25) undergoing the plasma treatment from the at least one plasma station (1, 80) (see Figure 4).
As to Claim 23, while neither Behle (‘909) nor Nettesheim (‘639) or Frost (‘257) appears to specifically teach a sterile encasing is provided at least in the area of the output wheel (93), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of claimed invention to provide a sterile encasing at least in the area of the output in the apparatus of Behle as modified by Nettesheim or Frost in order to ensure that the containers exiting the plasma treatment station/chamber are not contaminated in transit to next station/process. Only the expected results would be attained.
As to Claim 24, the sterilization medium in the apparatus of Behle (‘909) is capable of including at least one of hydrogen peroxide and ozone. The limitation of the claim is not given patentable weight as it is directed to a content within the apparatus (see MPEP 2115).
	As to Claim 26, Behle (‘909) discloses that the at least one plasma station (1) is configure to receive at least two containers (25, 27; 12, 14) (see Figures 1A-1B and 4).
Thus, Claims 16, 18, 21-24, and 26 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Behle (‘909) and Nettesheim (‘639) or Frost (‘257).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) in view Nettesheim (20140102639) or Frost (8268257) as applied to claims 16 and 18 above, and further in view of Sagona (20140004022).
Behle (‘909) and Nettesheim (‘639) or Frost (‘257) are relied upon for disclosure described in the rejection of claims 16 and 18 under 35 U.S.C. 103.
While Behle (‘909) discloses that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a third ventilation line (46) for ventilation by means of the sterilization medium, said third ventilation line (46) opening in a fluid-tight manner into the at least one plasma chamber (15; 17) and fluid flow therethrough is controlled and/or regulated via a third valve device (74) (see Figures 1A-1B) and that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a second ventilation line (57) for ventilation by means of sterilization medium and fluid flow therethrough is controlled and/or regulated via a second valve device (60) (see Figures 1A-1B), Behle (‘909) does not appear to specifically disclose that said second ventilation line (57) opens in a fluid-tight manner into a second side of a vacuum channel.
It was known in the art before the effective filing date of the claimed invention to provide a ventilation line that is open in a fluid-tight manner into a side of a vacuum channel in an apparatus for plasma treatment. Sagona (‘022) discloses an apparatus for plasma treatment of containers (10) (see Figure 2, p. 11 [0232]) comprising: 
at least one plasma station (28) including at least one plasma chamber being a container (10) with a container interior (see Figures 1-2), each of the at least one plasma chamber (10) configured to be at least partially evacuated (via 98, 574, 576), 
wherein the at least one plasma station (28) is configured to provide an internal coating the container interior of the at least one container (10) by means of a plasma treatment (see Figure 2, p. 11 [0232]); 
the at least one plasma station (28) having at least one ventilation line (50, 576) for at least partially ventilating both the at least one plasma chamber in the form of the container interior of the at least one container (10) after the plasma treatment, 
wherein the at least one ventilation line (108) provides the container interior of the at least one container (10) with a sterilization medium in the form of gas, vapour or mist (via 594 and/or 602, and 588), and wherein the at least one ventilation line (108) is connected (via 584, 586) to a supply unit (144) for the sterilization medium in the form of gas, vapour or mist (see Figure 2),
wherein the at least one ventilation line (108, 110) includes a second ventilation line (108) for ventilation by means of sterilization medium, said second ventilation line (108) opening in a fluid-tight manner into a second side of a vacuum channel (50) and fluid flow therethrough is controlled and/or regulated via a valve device (584) (see Figure 2),
in order to provide reactants/process gases (see entire document, particularly p. 11 [0225] and [0227]-[0231]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a ventilation line that is open in a fluid-tight manner into a side of a vacuum channel in the apparatus of Behle as modified by Nettesheim or Frost as a known alternate configuration in order to provide reactants/process gases within the container as shown by Sagona (see MPEP §2144.04 (V)(B) and/or (VI)(C)).
Thus, Claims 19-20 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Behle (‘909), Nettesheim (‘639) or Frost (‘257), and Sagona (‘022).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) in view of Nettesheim (20140102639) or Frost (8268257).
Behle (‘909) and Nettesheim (‘639) or Frost (‘257) are relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 103.
While Behle (‘909) discloses that each plasma station (1) includes a gas lance (55; 57) which is selectively inserted into the container interior (22; 24) for at least partially ventilating the container interior (22; 24) (see Figures 1A-1B) where the sleeve (19) is retracted/raised (see Figure 3), Behle (‘909) does not appear to specifically teach that the gas lance is retracted from the container interior for at least partially ventilating the at least one plasma chamber. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an alternate configuration where the gas lance (5; 57) is movable with respect to the sleeve (19) as a known alternate configuration in order to allow removal of the container (25; 27) after the plasma treatment and coating (see MPEP §2144.04(VI)(A)). Only the expected results would be attained.

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument on p. 10 and at the bottom of p. 12 to top of p. 13 of Remarks in regards to “after the plasma treatment is completed”, examiner disagrees and points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
As to applicant’s arguments on pp. 11-13 of Remarks, examiner disagrees and points out that the argument is an argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to applicant’s argument in the full paragraph on p. 12 of Remarks, examiner disagrees and points out that the line 13 is a process gas line for the container as the line 13 does convey process gas/plasma/process material out into a chamber 20 (see Nettesheim p. 3 [0046] – 4th – 6th lines from the bottom)   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799